Citation Nr: 9911483	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  89-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteomyelitis of 
the left hip.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to an increased evaluation for left sciatic 
nerve injury with footdrop, currently rated as 40 percent 
disabling.

5.  Entitlement to a separate compensable rating for loss of 
dorsiflexion of the left ankle. 

6.  Entitlement to an effective date earlier than June 24, 
1987, for the award of a rating in excess of 20 percent for 
residuals of a left sciatic nerve injury with foot drop.

7.  Entitlement to an effective date earlier than June 24, 
1987, for the award of special monthly compensation on 
account of loss of use of the left foot.

8.  Entitlement to an effective date earlier than November 
30, 1988, for the award of a total disability rating based on 
individual unemployability.

9.  Entitlement to an effective date earlier than November 
30, 1988, for the award of disability compensation for 
degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	James C. Pino, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1952.

This case was originally before the Board on appeal of rating 
decisions of the Department of Veterans Affairs Regional 
Office (VARO) located in Montgomery, Alabama, that denied the 
veteran an increased evaluation for his service-connected 
left sciatic nerve injury, denied an increased (compensable) 
evaluation for his service-connected arthritis of the left 
hip, and denied a total rating based upon individual 
unemployability due to service-connected disabilities (TRIU).  
In a decision dated in April 1990, the Board affirmed the 
RO's denial of these three claims; the veteran subsequently 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (formerly known as "U.S. Court of Veterans 
Appeals") (hereinafter "Court").  

In July 1993, the Court entered a memorandum decision that 
dismissed the issue of entitlement to increased evaluation 
for sciatic nerve injury due to lack of jurisdiction; and 
vacated the Board's April 1990 decision as to the remaining 
two issues and remanded those for readjudication.  The Board 
subsequently remanded the case in December 1993, and again in 
June 1996.

The Board notes that the two issues originally remanded by 
the Court (compensable rating for left-hip arthritis and 
TRIU) are no longer for consideration before the Board.  As 
to the issue of entitlement to a TRIU, the veteran was 
awarded a TRIU by rating decision of March 1995.  As to the 
issue of entitlement to an increased rating for left-hip 
arthritis, the veteran was awarded a 10 percent rating for 
this disability by rating decision of August 1994.  
Subsequently, he and his representative clarified the 
veteran's intent to withdraw his appeal of this issue.  

The Board further notes that during the pendency of this 
case, a number of additional issues have been developed for 
appellate review.  These issues are now listed on the title 
page of this decision.

Additionally, the Board notes that the veteran may have 
submitted additional issues of entitlement to an increased 
rating for a scar of the right medial thigh and entitlement 
to a separate compensable rating for a scar of the left 
thigh.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  Jurisdiction does matter and it is not "harmless" 
when the VA fails to consider threshold jurisdictional issues 
during the claim adjudication process.  An application which 
is not in accord with statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991). Furthermore, this Board member 
cannot have jurisdiction of the issue. 38 C.F.R. § 19.13 
(1998). Therefore, the issue is referred to the RO for 
appropriate action.  The veteran should be informed of any 
determination and his associated appellate rights under 
separate letter. 38 C.F.R. § 3.103 (1998).  If the veteran 
wishes to appeal from the decision, he has an obligation to 
file a timely notice of disagreement and a substantive appeal 
following the issuance of the statement of the case. 38 
C.F.R. § 20.200 (1998).

The Board also notes that the claims folder reflects that the 
appellant and his attorney have previously requested 
equitable relief from the Secretary of VA as to entitlement 
to certificate of eligibility for financial assistance in the 
purchase of an automobile under the provisions of 38 U.S.C.A. 
§ 503 (West 1991).  A grant of equitable relief is solely 
within the discretion of the Secretary of Veterans Affairs; 
it is not within the Board's jurisdiction.  See Darrow v. 
Derwinski, 2 Vet.App. 303 (1992).  


FINDINGS OF FACT

1.  The veteran was treated for osteomyelitis of the left hip 
during service.

2.  The veteran was not diagnosed with bronchitis during 
service, and there is no medical evidence of a link between 
his current chronic bronchitis and his prior service.

3.  The veteran's loss of knee range of motion and genu 
recurvatum noted in service were considered in the original 
award of service-connection for GSW residuals in July 1953.

4.  The veteran's currently diagnosed postoperative traumatic 
arthritis of the left knee is a separate disability from his 
original service-connected GSW residuals, and developed as a 
result of altered gait and weight distribution due to the 
veteran's service-connected disabilities.

5.  Clinical findings associated with the left sciatic nerve 
incomplete paralysis include marked atrophy of calf and 
thigh, and foot drop with no movement on dorsiflexion of foot 
or plantar flexion, but the ability to dorsiflex and plantar 
flex the toes other than the great toe.  The veteran 
ambulates with a pronounced limp on the left.

6.  The veteran's loss of dorsiflexion of the left ankle is a 
manifestation of the service-connected left sciatic nerve 
paralysis with foot drop.  

7.  The veteran filed a claim for an increased rating for his 
service-connected residuals of a left sciatic nerve injury on 
June 24, 1987.

8.  June 5, 1987 was the earliest date that it was factually 
ascertainable that there was increased severity of the left 
sciatic nerve disorder in the year prior to June 24, 1987.

9.  The veteran did not file a claim for special monthly 
compensation (SMC) due to loss of use of the left foot prior 
to June 24, 1987.

10.  The veteran's claim for a TRIU was received on November 
30, 1988.

11.  The veteran's claim for service connection for arthritis 
of the low back was received on June 24, 1987.


CONCLUSIONS OF LAW

1.  Osteomyelitis of the left hip was the result of disease 
or injury which was incurred during active wartime service.  
38 U.S.C.A. §§ 1101, 1110, 1137, 5108, 7104, 7105 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303 (1998).  

2.  Chronic bronchitis was not the result of disease or 
injury which was incurred or aggravated during active wartime 
service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5108, 7104, 7105 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303 (1998).  

3.  Postoperative traumatic arthritis of the left knee was 
not incurred in or aggravated by the veteran's active service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

4.  Post-operative traumatic arthritis of the left knee is 
proximately due to or the result of the service-connected GSW 
residuals rated as a fracture of the left thigh and 
incomplete paralysis of the sciatic nerve, with foot drop, of 
the left leg.  38 C.F.R. § 3.310(a) (1998).

5.  Separate schedular evaluation for left knee disorder, 
other than post-operative traumatic arthritis, under a 
diagnostic code other than 8520 and 5313 would in this case 
constitute pyramiding.  38 C.F.R. § 4.14. (1998).

6.  The criteria for a 60 percent rating, but no higher, for 
left leg paralysis of the sciatic nerve, with foot drop, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Code 8520 (1998).

7.  Separate schedular evaluation for limitation of 
dorsiflexion of left ankle under a diagnostic code other than 
8520 would in this case constitute pyramiding.  38 C.F.R. 
§ 4.14. (1998).

8.  The criteria for an effective date of June 5, 1987, but 
no earlier, for the award of an increased rating for 
residuals of a left sciatic nerve injury with foot drop, have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).

9.  The criteria for an effective date earlier than June 24, 
1987, for the award of SMC on account of loss of use of the 
left foot, have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).

10.  The criteria for an effective date earlier than November 
30, 1988, for the award of a TRIU, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

11.  The criteria for an effective date of June 24, 1987, but 
no earlier, for award of service connection for degenerative 
changes of the lumbar spine have been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for osteomyelitis of the left hip

The veteran contends that he is entitled to service 
connection for osteomyelitis as his service medical records 
clearly show surgical and medical treatment for 
osteomyelitis.  

Initially, the Board concedes that the veteran has presented 
a claim which is "well-grounded" or plausible within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. § 
5107(a) has been fulfilled as there is no indication of 
additional available evidence which would be relevant to the 
veteran's claim.

The veteran's service medical records reflect that the 
veteran sustained a penetrating gunshot wound (GSW) of the 
left hip in March 1951, that resulted in an compound 
comminuted intertrochanteric fracture of the left femur.  In 
March 1951, he underwent surgical debridement of the wound.  
In April 1951 during a surgical skin graft procedure, it was 
noted that he had several fragments of bone at the depth of a 
sinus leading into the area of the fracture.  The area about 
the sinus was left exposed and packed.  In July 1951, the 
veteran underwent surgical sequestrectomy, left femur.  The 
operative report noted a considerable quantity of necrotic 
bone had to be removed.  Again in November 1951, the veteran 
underwent surgery; this time a portion of the greater 
trochanter was removed in order to remove the osteomyelitic 
process involving it.  

On VA general medical examination in March 1994, the 
diagnoses included history of osteomyelitis.  In addition the 
veteran was afforded a special VA examination of the hip in 
March 1994; at that examination, the medical examiner 
indicated that the veteran's service medical records had been 
reviewed.  Again, the diagnostic impression was "history of 
[o]steomyelitic process involving greater portion of greater 
trochanter per medical records."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In this case, the Board finds 
that the evidence does show that due to his GSW injury, the 
veteran developed osteomyelitis of the left hip resulting in 
removal of necrotic bone; thus, the veteran is entitled to an 
award of service connection for osteomyelitis.

II.  Service connection for bronchitis

The veteran contends that he was first treated for bronchitis 
in service, although it was not diagnosed, and that he has 
continued to suffer with chronic bronchitis to the present 
day.  

Factual Summary

Review of the service medical records revealed that in 
December 1950, the veteran was seen for symptoms of fever, 
general malaise, infected pharynx and clear chest; he was 
subsequently admitted on January 1, 1951, for medical 
observation for bronchitis.  He was transferred to another 
medical facility for medical observation for bronchitis on 
January 3rd and subsequently returned to duty on January 8, 
1951.  There is no further reference to finding or diagnosis 
of bronchitis during service.

Post-service VA medical records reflect that the veteran was 
seen in May 1989 at which time it was noted that his 
bronchitis continued.  In November 1989 he was seen with 
complaints of shortness of breath (SOB).  A history of 
chronic obstructive pulmonary disease (COPD) and chronic 
bronchitis was noted.  The impression was chronic bronchitis.  
A VA emergency room record dated June 1990, reflected 
complaint of breathing problem; the veteran gave a history of 
chronic bronchitis and quitting smoking 10 years earlier.  
The diagnosis was COPD.  The veteran was afforded a VA 
general medical examination in March 1994.  Chest x-rays were 
taken; the diagnosis was COPD with moderately severe 
symptoms.  A VA treatment record dated June 1996, noted 
history of COPD and chronic bronchitis; the assessment was 
chronic bronchitis.  These records contained no clinical or 
medical opinion of a link between the veteran's current 
chronic bronchitis and his prior service.

Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 
604 (Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The medical evidence shows recent diagnoses of COPD and 
chronic bronchitis; however, the appellant's service medical 
records do not show that he had chronic bronchitis during 
service.  

Even if the Board were to assume that the one reference to 
observation for bronchitis constituted sufficient evidence of 
incurrence of a disease or injury during service, there is no 
competent medical nexus evidence to associate the appellant's 
current diagnosed chronic bronchitis with a disease or injury 
during service,  The medical evidence does not show treatment 
for diagnosis of chronic bronchitis until, at best, 1989, 
more than 35 years after his discharge from service.  There 
is no evidence showing that chronic bronchitis was present 
prior to that time.  At no time has a medical professional 
rendered an opinion that any currently diagnosed chronic 
bronchitis is related to the appellant's active service in 
any manner, including the head injury.  

The appellant's opinion that his current chronic bronchitis 
is related to the inservice incident of observation for 
bronchitis is not competent evidence.  There is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Despite the 
sincerity of the appellant's statements, he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) simply by relying 
on his own opinion as to medical causation.  

The appellant has also argued that he is entitled to service 
connection because he incurred bronchitis due to the cold 
during service while engaged in combat with the enemy.  The 
provisions of 38 U.S.C. 1154(b) (West 1991) specifically 
allow combat veterans, in certain circumstances, to use lay 
evidence to establish incurrence of a disease or injury 
during service.  See, e.g., Jensen v. Brown, 19 F.3d 1413, 
1416-17 (Fed. Cir. 1994); Chipego v. Brown, 4 Vet. App. 102, 
105 (1993).  Even if the Board was to conclude that the 
appellant did engage in combat with the enemy, see Zarycki v. 
Brown, 6 Vet. App. 91 (1993), there still must be medical 
evidence tending to show that a nexus, or link, between an 
inservice disease or injury and the current disorder is 
plausible.  See Wade v. Brown, 11 Vet. App. 302, 304-5 
(1998); see also Arms v. West, No. 96-1214 (U.S. Vet. App. 
February 11, 1999).  As discussed above, there is no such 
evidence in this case.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).  
The Board notes that the appellant has argued that he is 
entitled to have reasonable doubt resolved in his favor.  See 
38 C.F.R. § 3.102 (1998).  However, the claimant has the 
burden of submitting a well-grounded claim, and the "benefit 
of the doubt" doctrine does not relieve him of that burden.  
Epps v. Gober, 126 F.3d at 1469.  Having determined that the 
appellant's claim is not well grounded, he is not entitled to 
consideration of his claim under the provisions of 38 C.F.R. 
§ 3.102.

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464.  
The Board finds VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete his application for VA benefits, see 38 U.S.C.A. 
§ 5103(a) (West 1991), because nothing in the record suggests 
the existence of evidence that might well-ground this claim. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


III.  Service connection for left knee disorder, either on a 
direct basis, or secondary to the service-connected GSW 
residuals

The veteran contends that he is entitled to service 
connection on a direct basis as the service medical records 
and post-service VA examination show limitation of motion of 
the left knee.  In the alternative, he contends that service 
connection is warranted on a secondary basis as medical 
evidence shows that the veteran currently has additional left 
knee disability as the result of his service-connected GSW 
residuals.

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

Factual Summary

Review of the service medical records reflect that in March 
1952, the gunshot wound was noted to be completely healed; 
however, the veteran still walked with a limp and couldn't 
run.  It was also noted that there was about 30 degrees 
limitation of flexion of the left knee.  In April 1952, the 
service medical board report noted a diagnosis that included 
deformity of the left lower extremity manifested by 3/4 inch 
shortening, and loss of motion of the knee (30° limitation of 
flexion).  X-ray of the left knee in January 1953, was 
interpreted to show moderate generalized osteoporosis but no 
other definite evidence of knee or joint space abnormality.  
X-ray of the right knee revealed no abnormality.

The veteran was afforded a VA examination in June 1953 to 
evaluate his GSW residuals.  The veteran had complaints of 
pain and stiffness of the left hip, limping and left knee 
pain, worse on exertion and damp weather, and dragging of his 
left foot.  Clinical findings included healed diffuse 
scarring of the left lateral thigh at the hip with marked 
tissue loss; tender left hip joint with painful loss of 
motion; two-inch atrophy of the left thigh; 3/4 inch shortening 
of the left leg; 10° genu recurvatum, left knee; one-inch 
atrophy of the left calf; marked weakness of the left 
anterior tibial muscle; and sensory impairment of the deep 
peroneal nerve distribution.  The final diagnosis was: 
partial sciatic nerve injury; GSW left hip; comminuted 
compound fracture left femur.

Subsequently, the veteran was awarded service connection for 
his GSW residuals by rating decision of July 1953.  A 40 
percent rating was assigned under Diagnostic Code (DC) 5313 
for residuals of GSW, severe, Muscle Group XIII, left thigh; 
and a 20 percent rating was assigned under DC 8520 for 
incomplete paralysis of the sciatic nerve.  

A VA examination report dated September 1987 reflected 
assessment of traumatic arthritis of the left, hip, knee and 
lower back secondary to the 1951 GSW injury.  

In September 1989 the veteran was hospitalized at a VA 
medical center (VAMC) for arthroscopy and partial 
meniscectomy, left knee with abrasion.  The pre-operative 
diagnosis was internal derangement of the left knee; the 
post-operative diagnosis was medial meniscus tear, left knee, 
with grade III-IV chondromalacia of the patella femoral joint 
and medial and lateral compartments of the left knee.  

Post-operative medical records note that the veteran was seen 
for follow-up visits.  These records contain numerous 
assessment of left knee disability secondary to the veteran's 
service-connected GSW residuals.  

The claims folder also contains a written medical opinion 
from the orthopedic surgery department of the VAMC that 
states the veteran "...acquired bilateral degenerative joint 
disease (in both knees) secondary to altered gait and body 
mechanics in addition to the effects to his left knee from 
this primary injury."

A private medical consult report, dated in March 1994, from 
K. R. Hudgens, M.D., also found secondary osteoarthritis 
secondary to the chronic malady of gait and altered 
distribution of weight caused by the service-connected GSW 
residuals.

Legal Analysis

Service connection may be granted for a disability which 
results from disease or injury incurred in active military 
service.  38 U.S.C.A. § 1110 (West 1991), 38 C.F.R. § 3.303 
(1998).  There are some disabilities, including degenerative 
joint disease (osteoarthritis), where service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Secondary service connection 
may be granted where a service connected disorder causes or 
aggravates another disorder.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet.App. 439 (1995).  

The Board finds, based on the evidence of record that the 
veteran's original left knee disability (loss of motion and 
genu recurvatum) were considered in the RO's original 
assignment of service connection for his GSW residuals in the 
July 1953 rating decision.  Arthritis of the left knee was 
not shown until many years after service.  However, the Board 
further finds that the medical evidence of record shows that 
the veteran's current post-operative traumatic arthritis of 
the left knee is additional disability caused by the years of 
altered gait and distribution of weight due to his service-
connected GSW residuals.  Thus secondary service connection 
is warranted for post-operative traumatic arthritis of the 
left knee.

The Board has considered the veteran's argument that service 
connection is warranted on a direct basis due to the finding 
of genu recurvatum of the left knee noted in the VA 
examination of June 1953.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).  Thus, the Board finds that the genu 
recurvation and loss of motion noted in service and on VA 
examination in 1953 were medically found to be manifestations 
of the veteran's GSW residuals; and, as such, were considered 
and included in the service-connected disabilities of 
residuals of fracture of the left thigh, MG XIII, and 
incomplete paralysis of the left sciatic nerve.  

IV.  Increased evaluation for sciatic nerve injury with foot 
drop and assignment of separate disability rating for loss of 
dorsiflexion of left ankle

The veteran contends that the severity of the residuals of 
his service-connected sciatic nerve disability warrants at 
least a 60 percent evaluation under the criteria of 
Diagnostic Code 8520.  In the alternative, it is argued that 
a separate rating, of at least 30 percent, should be assigned 
for the loss of dorsiflexion of the left ankle under the 
criteria of Diagnostic Codes 5270-5274.

The record shows that the veteran's claims are well grounded, 
meaning that they are plausible.  The Board finds that all 
relevant evidence for equitable disposition of these claims 
has been obtained and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

Factual summary

As noted above, the veteran sustained a GSW to the left hip 
and thigh in March 1951 while engaged in combat during the 
Korean Conflict.  In April 1952, the service medical board 
found him medically unfit for further duty due to the 
residuals of his GSW injuries.  The medical diagnosis was:  
deformity of left lower extremity manifested by 3/4 inch 
shortening, loss of motion of hip (45° limitation of 
flexion), knee (30° limitation of flexion), and ankle (20° of 
dorsiflexion).

Following his discharge from service, the veteran submitted a 
claim for service connection in March 1953 for "[g]unshot 
wound left hip".

VA examination report dated June 1953, noted complaints of 
pain and stiffness of the left hip; limping and pain in the 
left knee; and dragging of the left foot.  Clinical findings 
included healed diffuse scarring of the left lateral thigh at 
the hip with marked tissue loss.  The veteran was observed to 
limp on his left leg.  He had tender left hip joint with 
painful limitation of motion in interior and exterior 
rotation.  There was two-inch atrophy of the left thigh; 3/4 
inch shortening of the leg; 10 percent genu recurvation of 
the left knee; and one-inch atrophy of the left calf.  Marked 
weakness of the left anterior tibial muscle and sensory 
impairment of the deep peroneal nerve distribution was also 
noted.  The final diagnoses were:  partial sciatic nerve 
injury; GSW left hip; comminuted compound fracture, left 
femur.

The RO subsequently, in rating decision of July 1953, awarded 
service connection for:  (1) wound, severe, injury to Muscle 
Group XIII, left thigh, rated as 40 percent disabling under 
Diagnostic Code (DC) 5313; and (2) incomplete paralysis of 
the sciatic nerve, rated as 20 percent disabling under DC 
8520.  The combined service-connected disability rating was 
50 percent.  These ratings remained in effect for many years.

In June 1987, following a VA hospitalization for treatment of 
a psychiatric disorder, the veteran submitted a claim for 
increased ratings of his service-connected disabilities, to 
include the sciatic nerve injury. 

Review of the June 1987 hospital summary report revealed a 
finding of partial foot drop during physical examination.  
The examiner noted "[h]e can only move foot laterally."

VA neurologic examination report dated May 1988 found 
"marked atrophy" of the left lower extremity.  The left 
thigh measured 38 cm. compared with 42 cm on the right.  The 
left calf measured 31 cm. compared with 32.5 cm. on the 
right.  There was also atrophy of the anterior tibialis 
muscle group.  In the left leg below the knee, strength was 
0/5, dorsiflexors of the foot were 4/5, there was absent 
ankle jerk on the left.  The examiner noted that there was 
complete foot drop on the left.  The diagnosis was:  
residuals of wound, left anterior thigh and pelvis resulting 
in a sciatic neuropathy.

In a letter dated June 1990, P. C. Miller, M.D., a private 
physician who had previously performed a VA examination, 
further explained the veteran's "incomplete paralysis" of 
the sciatic nerve.  He noted that the veteran had always had 
a foot drop with no movement on dorsiflexion of the foot nor 
plantar flexion, but had the ability to dorsiflex and plantar 
flex the 2nd, 34d, and 4th toes.  This was why he had 
"partial" or "incomplete" sciatic nerve lesion.  However, 
Dr. Miller emphasized that he really had a "useless left 
ankle" and walked with a severe limp, and had since Dr. 
Miller first saw him in September 1987.  The assessment was:  
severe sciatic nerve injury approximately at the hip with 
limited ability to walk and complete foot drop.  "In other 
words he has no function of the sciatic nerve which is useful 
to him at all with regard to ambulation.  From a clinical 
standpoint this is a complete nerve paralysis for all 
practical purposes."

A June 1990 orthopedic evaluation from a private physician, 
B. Brackin, M.D., indicated that x-rays showed healed 
fracture through the intertrochanteric area with a one-inch 
leg length discrepancy.  The veteran walked with a drop foot.  
There was no dorsiflexion in the ankle to speak of.  He used 
a drop foot brace and a shoe buildup on the left.  

Another letter from Dr. P. C. Miller, dated August 1991, 
noted that the veteran had flicker movement in the toes but 
no movement in the ankle.  This was permanent; the foot drop 
would not go away.  

A VA psychological examination report dated August 1991 noted 
that the veteran walked with a "pronounced limp" and there 
was a brace visible on his left shoe and lower leg.  The 
examiner also observed that the veteran was not able to flex 
his left thigh and sat a bit stiffly throughout the 
interview.

A March 1994 VA neurologic examination report noted that the 
veteran had "marked muscular atrophy" of the left lower 
extremity with Stepens gait.  It was also noted that an EMG 
in 1987 was indicative of left peroneal neuropathy as a 
component of the left sciatic neuropathy.

A medical consultation report from a private physician, Kyle 
R. Hudgens, M.D., dated March 1994, noted that the veteran 
was seen for a second opinion as to his sciatic nerve injury.  
He had a well-healed craterous wound in the left hip area.  
There was 5/5 strength in the quads and hamstrings 
bilaterally.  There was complete foot drop on the left.  
There was 4/5 strength of plantar flexion on the left.  
Atrophy was observed with the left calf measured at 32 cm. 
compared to 37 cm. on the right.  Likewise, the left thigh 
was 38 cm. compared to 40 cm. on the right.  Deep tendon 
reflexes were symmetrically present at the knees and ankles, 
as well as hamstrings.  There was altered sensation in the 
whole of the foot and ankle.  He was observed to walk with a 
marked limp.  The impression was:  Sciatic nerve injury with 
chronic and complete foot drop.

Legal Analysis

a.  Increased rating:

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1998); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
veteran's symptoms and medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (1998).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern. . . . [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function which is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124(a) (1998).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent evaluation requires severe incomplete paralysis 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124(a), Code 8520 (1998).

In the instant case, the Board finds that the evidence 
warrants an increased evaluation of 60 percent, but no 
higher, for the veteran's incomplete sciatic nerve paralysis.  
In reaching this decision, the Board finds that the medical 
evidence is more approximate to the criteria for a 60 percent 
rating than a 40 percent.  Specifically, both private and VA 
clinical findings show findings of marked muscular atrophy in 
some of the affected muscles.  As the veteran has pointed 
out, the schedular criteria do not require marked atrophy in 
all muscles.  Also, while the veteran has been diagnosed to 
have "incomplete" paralysis, the degree of loss of motion 
of the left ankle and foot warrants the higher evaluation for 
"severe" incomplete paralysis of the sciatic nerve under DC 
8520.

However, the Board further finds that the higher evaluation 
of 80 percent under DC 8520 is not warranted in this case.  
The rating criteria for an 80 percent rating would require 
complete paralysis of the left sciatic nerve manifested by 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  While the Board does concede that the veteran 
has foot drop which the medical professionals have found to 
be functionally complete; there is no clinical evidence of 
complete left sciatic nerve paralysis.  Although the veteran 
has reduced muscular movement below the knee, there is no 
evidence of no active movement as required for the 80 percent 
rating; for example,On the March 1994 consultant's report, 
there was only mildly decreased plantar flexion strength on 
the left.  

Thus, the veteran's claim for an increased rating of 60 
percent, but no higher, is granted.

b.  Separate rating for left ankle

38 C.F.R. § 4.25(b) provides that all disabling conditions 
are to be rated separately.  Furthermore, the Court has held 
that "it is possible to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (citation omitted).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).  

Thus, the material question is whether the veteran's left 
ankle loss of motion is actually the same manifestation under 
different diagnoses and thus, excepted from a separate rating 
under 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. at 
262.

In the instant case, the Board finds that the veteran's left 
ankle loss of motion has always been considered a 
manifestation of the diagnosis of sciatic nerve paralysis 
with foot drop, by medical professionals.  Loss of ankle 
motion is clearly contemplated by the actual rating criteria 
of DC 8520.  Review of the other diagnostic codes relevant to 
disability of the ankle (DC's 5270-5274) revealed the 
possible application of DC 5271 for limited motion of ankle.  
See 38 C.F.R. § 4.71a, DC 5271 (1998).  However, the Board 
notes that the required symptomatology for this rating code 
overlaps that for sciatic nerve paralysis symptomatology.  
Thus, in the instant case, the Board concludes that a 
separate rating for limitation of motion of the left ankle 
would clearly be impermissible pyramiding.  

V.  Entitlement to earlier effective dates for award of: 1) 
increased rating for left sciatic nerve injury; 2) special 
monthly compensation; 3) total rating due to individual 
unemployability; and 4) service connection for degenerative 
changes of lumbar spine

The veteran's claims of entitlement to earlier effective 
dates are well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, the Board finds that he has 
presented claims which are plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

A.  Effective date earlier than June 24, 1987, for award of 
increased rating in excess of 20% for left sciatic nerve 
injury and special monthly compensation (SMC) on account of 
loss of use of the left foot

With regard to the claim for SMC, under applicable statutory 
and regulatory law, the effective date of an award of 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose, provided the claim was received by the RO 
within one year after separation from service.  Otherwise, 
the effective date is the "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o); see 38 U.S.C.A. § 5110(a); see also Tucker v. 
West, 11 Vet. App. 369 (1998).

With regard to the claim for increased rating, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
1991).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  

Under 38 C.F.R. § 3.400(o)(1) (1998), except as provided in 
paragraph (o)(2), the effective date is "date of receipt of 
claim or date entitlement arose, whichever is later."  
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date; otherwise, date of 
receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 
(1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1998); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  

Under some circumstances, the date of private examination 
reports or clinical records will be accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b)(3) 
(1998).  This may be done so long as a formal claim for 
compensation has previously been allowed, or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (1998).

In the instant case, the Board observes that the veteran was 
granted service connection and assigned a 20 percent 
disability rating for incomplete paralysis of the sciatic 
nerve, by rating decision issued in July 1953.  Notice of 
award was mailed in August 1953.  The veteran did not appeal.

Careful review of the claims folders revealed various 
correspondence between the RO and the veteran through the 
years pertaining to status of spouse, dependents, and 
educational benefits for dependents.  However, there was no 
inquiry from the veteran as to the assigned ratings of his 
service-connected disabilities until 1987.

A written statement was received from the veteran on June 24, 
1987, requesting increased rating for the service-connected 
residuals of GSW to left hip and sciatic nerve injury.  The 
veteran also noted that he had recently received treatment 
for his GSW residuals while hospitalized in a VAMC in June 
1987.

The RO obtained the VA hospital summary report dated from 
June 5 to June 27, 1987.  This medical record reflected 
physical findings that included a "partial left foot drop" 
and that the veteran could only move the left foot laterally.  
He was also later noted to have 1 1/4 inch shortening of left 
leg, mild dorsal kyphosis, foot drop, and wasting of the left 
leg.  It was ordered that the left shoe be built up and the 
veteran received physical therapy while hospitalized.

By rating decision dated October 1987, the RO denied the 
veteran's claim for increased ratings.  In November 1987, the 
veteran's service representative submitted written notice of 
disagreement with the denial of increased ratings.  A 
statement of the case was issued in January 1988.  The 
veteran subsequently submitted a substantive appeal, VA Form 
1-9, in February 1988.

Thereafter, by letter dated February 1988, the veteran's 
representative requested evaluation for loss of use of left 
foot.

Subsequently, by rating decision of November 1988, the RO 
awarded an increased evaluation of 40 percent for left 
sciatic nerve injury with foot drop, effective from June 24, 
1987.  The RO also awarded SMC for loss of use of one foot, 
effective from June 24, 1987.  Thereafter, the veteran 
appealed the effective date assigned in the November 1988 
rating decision for the award of the increased rating and 
award of SMC.  

As a preliminary matter, the Board observes that the July 
1953 rating decision is final as the veteran failed to timely 
appeal.  Furthermore, the Board finds that review of the 
claims folder failed to reveal any correspondence from the 
veteran, received prior to June 24, 1987, that could be 
interpreted as either a claim for an increased rating for the 
sciatic nerve disability or a claim for SMC.

Increased rating
The Board finds that the date of claim for the increased 
rating for incomplete paralysis of sciatic nerve was indeed 
June 24, 1987.  However, this does not end the inquiry as to 
the proper effective date for the increased 40% rating.  
Specifically, the Board must determine if there is an 
ascertainable date of increase within the one year period 
prior to the date of claim (June 24, 1986 to June 24, 1987).  
See 38 C.F.R. § 3.400(o)(2).  Thus, the Board finds that June 
5, 1987, the date of VA hospital admission, reflects the 
earliest date of increase within this one-year delimiting 
period.  While the veteran maintains that he is entitled to 
an effective date years earlier than June 1987, the 
applicable law and evidence of record does not support such a 
finding.  In this regard, the Board observes this June 5, 
1987 VA hospitalization record not only reflects the earliest 
date of increase, but it is also the earliest treatment 
record developed within the one-year delimiting period.  
Consequently, there is no justifiable basis upon which the 
Board may assign an effective date earlier than June 5, 1987, 
for the award of a 40 percent disability rating for 
incomplete paralysis of left sciatic nerve with foot drop.

SMC
The RO has awarded SMC for loss of use of the left foot from 
June 24, 1987.  The Board has considered the argument of the 
veteran's attorney that the veteran has actually had a 
pending claim for loss of use of the foot since he submitted 
his original claim for service connection in March 1953; and 
thus, the proper effective date would be July 1952.  As noted 
earlier, review of the claims folder revealed no 
correspondence from the veteran or his representative from 
1953 to 1987 that indicated an intent to pursue a claim for 
loss of use of the foot.  As the veteran failed to file a 
claim for loss of use of the foot within one year of his 
discharge from service, the effective date is to be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  See Tucker v. West, 11 Vet. App. 369 (1998) (earlier 
effective date for SMC due to loss of use of lower 
extremities).

The Board found no evidence of an intent to file a claim for 
loss of use of the foot prior to the currently assigned 
effective date of June 24, 1987.  Thus, the Board concludes 
that entitlement to an effective date earlier than June 24, 
1987, for SMC due to loss of use of the left foot is not 
justified.

B.  Effective date earlier than November 30, 1988, for award 
of a TRIU and service connection for degenerative changes of 
the lumbar spine

The veteran's claims of entitlement to earlier effective 
dates are well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, the Board finds that he has 
presented claims which are plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Factual Summary
The VA hospital summary report from the June 1987 
hospitalization reflects that x-rays showed diffuse mild 
osteopenia of the lumbosacral spine.  Medication was 
prescribed for complaint of persistent low back pain.  

In written statement received on June 24, 1987, the veteran 
claimed secondary service connection for arthritis of the 
lower back and left knee, as well as entitlement to an 
increased rating for GSW residuals of left hip and sciatic 
nerve injury. 

By rating decision of October 1987, the RO awarded service 
connection for arthritis of the left hip but denied service-
connection for arthritis of the left knee and low back as 
well as the claim for increased ratings of service-connected 
GSW residuals.  The veteran was provided written notice of 
this decision in November 1987.  Written disagreement with 
the October 1987 rating decision was received in November 
1987 from the veteran's representative; however, it only 
referred to the increased rating issues.  In January 1988 a 
statement of the case was issued as to the increased rating 
issues.  The veteran submitted a substantive appeal, VA Form 
1-9, in February 1988; he continued his appeal of the 
increased rating issues as well as raising the issue of 
service connection for PTSD and referring to arthritis of the 
hip.  However, neither the November 1987 NOD or the February 
1988 substantive appeal made any reference to the denied 
claim for arthritis of the low back.

However, the veteran's representative, in a letter dated 
February 1988, again requested secondary service connection 
for a low back disorder.  In a subsequent rating decision in 
November 1988, the RO again denied secondary service 
connection for a low back disorder and left knee disorder.  
The RO awarded a 40 percent rating for left sciatic nerve 
injury with foot drop, effective from June 24, 1987; a 0% 
rating for arthritis of the left hip, effective from June 5, 
1987; and a 0% rating for scar of the right thigh, effective 
from June 24, 1987.  The RO also awarded SMC due to loss of 
use of left foot, effective from June 24, 1987.

On November 30, 1988, the veteran submitted a formal claim, 
VA Form 21-8940, for a total rating based on individual 
unemployability due to service-connected disabilities.

In written statement dated December 1988, the veteran's 
representative expressed disagreement with the ratings for 
serviceconnected scar of the right thigh and arthritis of 
left hip.  However, no reference was made as to the issue of 
secondary service connection for a low back disorder.

By rating decision of February 1989, the RO denied the 
veteran's claim for TRIU.  A supplemental statement of the 
case was issued in March 1989 and the issue was subsequently 
included in certification of appeal to the Board.  The Board 
affirmed the denial of TRIU in decision dated April 1990.  
The veteran subsequently appealed to the Court.  

In March 1990, the veteran's representative submitted a 
letter to the RO.  One of the many issues raised and argued 
was entitlement to secondary service connection for a low 
back disorder.

In July 1993 the Court issued a memorandum decision that 
vacated and remanded the issues of entitlement to a 
compensable rating for left-hip arthritis and entitlement to 
a TRIU.

Following remand from the Court, the Board remanded the case 
to the RO in December 1993.  The Board listed 11 issues that 
the RO should develop, including the issue of secondary 
service connection for a low back disorder although the Board 
noted there did not appear to be an NOD of record on this 
issue.  

By rating decision of August 1994, the RO awarded secondary 
service connection for a low back disorder and assigned an 
effective date of December 16, 1993 (the date of the Board's 
remand) to the award of service connection for a low back 
disorder.

Rating decision of March 1995 awarded TRIU, effective from 
December 16, 1993, and awarded a 40% rating for the low back 
disorder, also effective that date.

In May 1995, the veteran submitted written disagreement with 
the effective date for award of service connection for low 
back disorder and award of TRIU.  

These issues were reviewed by the Director, VA Compensation 
and Pension Services, in September 1997.  It was found that 
there was error in both the October [August] 1994 and March 
1995 rating decisions.  It was determined that the correct 
date for grant of TRIU was November 30, 1988, the date of the 
submission of the VA Form 21-8940.  Additionally, it was 
determined that the effective date of the grant of service 
connection for the low back disorder was February 18, 1989, 
the date of the claim.  The RO was directed to take the 
necessary corrective action.

In a supplemental statement of the case, issued in December 
1997, the RO found that the Board had assumed jurisdiction of 
the issue of entitlement to secondary service connection for 
the low back disorder when it (Board) determined that the 
issue was intertwined with the issue of entitlement to TRIU.  
Therefore, the RO reasoned that since the Board had found the 
two issues intertwined, the effective date for both should be 
November 30, 1988, the date of claim for the issue of TRIU.

The veteran submitted a substantive appeal as to these two 
issues of earlier effective dates in January 1998.  The 
veteran continued his contention that the proper effective 
date for both claims was June 27, 1987.

Legal analysis

a.  Service connection for low back disorder

In general, an effective date for an award of disability 
compensation "shall be fixed in accordance with facts found, 
but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  One exception to this general rule is in the case 
of a veteran who applies for disability compensation within 
one year following discharge from service; in such a case, 
the effective date for an award of service connection for the 
claimed disability "shall be the day following the date of 
discharge or release" from service.  38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(b)(2).  

After careful review of the veteran's volumous claims file, 
the Board concludes that the veteran is entitled to an 
effective date of June 24, 1987, but no earlier, for award of 
service connection for a low back disorder.  In reaching this 
determination, the Board finds that June 24, 1987, is the 
first date that the veteran submitted a claim for his low 
back disorder.  The Board further determines that the veteran 
has actively pursued his claim since that date and that the 
representative's statement of February 1988 can be liberally 
construed as a notice of disagreement.  


b.  Total rating based on individual unemployability (TRIU)

A total rating based upon consideration of extraschedular 
criteria may be assigned where the combined schedular rating 
of the veteran's service-connected disabilities is less than 
total.  A total disability will be considered to exist where 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
secure or follow a substantially gainful occupation, without 
regard to advancing age.  Total ratings are authorized for 
any disability or combination of disabilities where these 
requirements are met.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).  The existence or degree of disability arising from 
non-service-connected disorders shall be disregarded in those 
cases where the veteran meets the percentage requirements 
outlined at 38 C.F.R. § 4.16(a) (1998).  These percentage 
requirements are met where the veteran has a single service- 
connected disability rated at 60 percent or more, or has two 
or more service-connected disabilities, one of which is rated 
at 40 percent or more, with a combined rating of all 
disabilities at 70 percent or more. Id.

The effective date for the award of an increased rating, 
including a total rating based upon individual 
unemployability, shall be the earliest date of which it is 
factually ascertainable that an increase has occurred if a 
claim is received within one year of such date.  Otherwise, 
the effective date will be the date that the claim is 
received.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Consequently, if the veteran becomes totally disabled due to 
a service-connected disability, but a formal or informal 
claim is not filed within one year of the date on which the 
total disability arose, the effective date of the award shall 
be determined by the date that the claim is received by VA.  
The controlling effective date is, therefore, affected not 
only by the date that entitlement arose, but also the date 
that a claim for entitlement is received by VA.

In a claim for an earlier effective date for an increased 
rating, including a claim for a total rating based on 
unemployability, the focus is on the date of the claim for 
increase and whether it is factually ascertainable that an 
increase in disability had occurred within one year of such 
date.  As noted previously, a "claim" is defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  
Under 38 C.F.R. § 3.155(a), the submission of certain records 
or statements may constitute an "informal claim."  If a 
"formal claim" has not been received by VA upon its receipt 
of an informal claim, VA must forward an application to the 
claimant; the claimant must return the formal claim to VA 
within one year to make the date of receipt of the informal 
claim an appropriate effective date for the claim.  Id.

In the instant case, the RO determined that the veteran 
submitted a claim for TRIU on the date of receipt of the VA 
Form 21-8940, November 30, 1988.  The veteran contends that 
he has been unable to work since 1985 and therefore the date 
of receipt of his claim for an increased evaluation for his 
service-connected GSW residuals, i.e., June 24, 1987, should 
be considered the effective date of award of the TRIU.

As noted previously, the veteran was originally granted 
service connection for residuals of his GSW in a rating 
decision of July 1953.  Many years later, on June 24, 1987, 
the veteran submitted a claim for secondary service 
connection for arthritis of left knee and lower back; and 
increased ratings for GSW residuals to left hip and sciatic 
nerve injury.  He indicated recent medical treatment had been 
received at a VAMC from June 5, 1987 for nerves and therapy 
for his GSW residuals.  However, he made no mention of 
inability to work or unemployability due to his 
serviceconnected disabilities.  Furthermore, review of the 
hospital summary report, dated in June 1987, revealed no 
evidence of unemployability; in fact, there was a specific 
notation that the veteran was employable.  Thus, the Board 
finds that the June 24, 1987 submission was not a claim for 
TRIU.

The Board must now consider whether the veteran subsequently 
proffered medical evidence or allegations that would 
constitute the submission of an informal claim prior to 
November 30, 1988.  Although the veteran need not 
specifically enumerate the regulatory provisions, statutory 
language, or other precise elements of the benefit sought, VA 
regulations require that the veteran identify the benefit 
that is being sought. 38 C.F.R. § 3.155(a).  An informal 
claim must provide sufficient information for VA to infer 
that the veteran is requesting a determination on a certain 
issue, or to infer that the veteran believes that he is 
entitled to a certain benefit. 38 C.F.R. § 3.1(p).

In 1987, the veteran began a long quest to obtain increased 
evaluations for his service-connected left sciatic nerve 
paralysis and GSW residuals of the left thigh, as well as 
service connection for scars, and disorders of the left knee, 
low back and left ankle.  The RO obtained additional VA and 
private medical records between June 1987 and November 1988.  
These records provide no findings or opinions indicating that 
the veteran was totally disabled as a result of his 
serviceconnected disabilities.  

The Board further notes that it did find (see above) that the 
veteran's statement, received on June 24, 1987, did 
constitute the appropriate effective date for the award of 
service connection for the low back disorder; however, this 
same statement cannot be construed to provide an earlier 
effective date for the award of a total rating due to 
individual unemployability, as he did not refer to such a 
claim.

After careful review of the evidence of record, the Board 
finds no evidence of an earlier informal claim for a total 
rating within the delimiting period.  None of the statements 
form the veteran or medical evidence received in the relevant 
time period provided indication that the veteran requested a 
determination, or evidenced a belief, that he was entitled to 
a total rating based upon his individual unemployability due 
to his service-connected disabilities.

Rather, it appears from the record, that the veteran's 
submission of the claim for TRIU was triggered by the RO's 
rating decision of November 1988 that awarded an increased 
rating of 40% for his incomplete paralysis of the left 
sciatic nerve with foot drop; and assigned a combined 
service-connected disability rating of 70%, plus SMC for loss 
of use of a foot.  Thus, the Board concludes that an 
effective date earlier than November 30, 1988, is not 
justified.


ORDER

Service connection for osteomyelitis and post-operative 
traumatic arthritis of the left knee is granted.  

Service connection for a left knee disorder, other than post-
operative traumatic arthritis of the left knee, is denied.  

Service connection for bronchitis is denied.

An increased evaluation of 60 percent, but no higher, for 
left sciatic nerve injury with foot drop, is granted, subject 
to regulations governing the payment of monetary awards.

A separate rating for loss of motion of the left ankle is 
denied.

An effective date of June 7, 1987, but no earlier, for the 
award of a rating in excess of 20 percent for residuals of a 
left sciatic nerve injury, is granted.

An effective date earlier than June 24, 1987, for the award 
of special monthly compensation on account of loss of use of 
the left foot, is denied.

An effective date earlier than November 30, 1988, for the 
award of a total disability rating based on individual 
unemployability, is denied.




	(CONTINUED ON NEXT PAGE)




An effective date of June 24, 1987, but no earlier, for the 
award of service connection for degenerative changes of the 
lumbar spine, is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


